Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,053,172 in view of Shearer et al ‘186 (US 8,361,186). It would be obvious to employ the biochar formed according to the process of Shearer et al ‘186 as the biochar in the method and composition recited in the claims of US 11,053,172. One of ordinary skill in the art would be motivated to do so, since Shearer et al ‘186 suggest at col. 1, lines 28-35 that the biochar can be used as a soil amendment, and the root side of the sod in the composition of US 11,053,172 is tantamount to soil. Shearer et al ‘186 discloses at col. 8, lines 5-12 that the biochar can have a carbon content greater than 60 wt.%.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Joblin, Jr. et al (US 9,919,976) in view of Shearer et al ‘186 (US 8,361,186). Joblin, Jr. et al disclose at col. 8, lines 50-53 that biochar may be applied under the sod. The differences between the method and composition disclosed by Joblin, Jr. et al, and that recited in applicant’s claims, are that Joblin, Jr. et al do not disclose that the biochar is attached to the root side of the sod and consists of pyrolyzed or gasified biomass and comprises at least 55 wt% carbon, as recited in claims 7-10, or attached to a surface of the root ball, as recited in claim 11, or is positioned between a wrap and root tissue, as recited in claim 12. It would be obvious to modify the method and composition of Joblin, Jr. et al by adhereing the biochar to the root side of the sod or to surface of the root ball, or position it between a wrap and root tissue. One of ordinary skill in the art would be motivated to do so, since Joblin, Jr. et al teach at col. 8, lines 50-56 that long-term presence of the biochar in the ground will provide long-lasting porosity, moisture retention and grass growth, and one would appreciate that such long-term presence could be achieve by contacting a root side of the char with the biochar, attaching the biochar to surface of a root ball, or positioning the biochar between a wrap and root tissue. It would be further obvious from Shearer et al ‘186 to employ biochar which has been formed by pyrolysis or gasification of biomass and having a carbon content of greater that 55 wt.%, since Shearer et al ‘186 establishes the conventionality of the use of biochar formed by pyrolysis of biomass and having a carbon content greater that 55 wt.% at col. 1, lines 28-33 and col. 8, lines 5-12, with a further disclosure of its use as a soil amendment at col. 1, lines 28-32. Regarding claim 9, it would be further obvious to add a substance that improves the adhesion of the biochar to the root side of the sod, since such adhesion of the biochar to the root side of the sod would enhance the porosity, moisture retention and grass growth as suggested at col. 8, lines 53-56 of Joblin, Jr. et al.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite as to where the end of the claim lies, since it does not end with a period (.).

 

The Drawings are objected to in that the word “Fertilizer” in FIG. 15 is misspelled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736